UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 Commission File Number 000-49957 LocatePLUS Holdings Corporation (Exact name of registrant as specified in its charter) Delaware 04-3332304 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Cummings Center, Suite 235M, Beverly, MA (Address of principal executive offices) (Zip Code) (978) 921-2727 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesNo ý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesNo ý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ýNo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesNo ý The aggregate market value of the voting common equity held by non-affiliates, computed by reference to the average bid and ask price of such common equity on March 30, 2010, is $2,128,081 State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. As of March 30, 2011 there were 49,980,089 shares of Common Stock, and 71,400 shares of Preferred Stock outstanding. Table of Contents Page PART I ITEM 1 Description of Business 1 ITEM1A Risk Factors 6 ITEM 2 Description of Property 9 ITEM 3 Legal Proceedings 10 ITEM 4 Submission of Matters to a vote of Security Holders 11 PART II ITEM 5 Market for Common Equity and Related Stockholder Matters 12 ITEM 6 Management's Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 7 Financial Statements 19 ITEM 8 Changes In and Disagreements with Accountants and Financial Disclosure 19 ITEM 8A Controls and Proceedures 20 PART III ITEM 9 Directors, Executive Officers, Promotoers, and Control Persons; Compliance with Section 16(a) of the Exchange Act 21 ITEM 10 Executive Compensation 24 ITEM 11 Security Ownership and Certain Beneficial Owners and Management 25 ITEM 12 Certain Relationships and Related Transactions 26 ITEM 13 Exhibits and Reports on Form 8-K 26 ITEM 14 Principal Accountant Fees and Services 28 Table of Contents Part I FORWARD LOOKING STATEMENTS Certain statements in this Form 10-K, other than purely historical information, including estimates, projections, statements relating to the Company's business plans, objectives and expected operating results, and the assumptions upon which those statements are based, are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). These forward-looking statements generally are identified by the words "believe," "project," "expect," "anticipate," "estimate," "intend," "strategy," "plan," "may," "should," "will," "would," "will be," "will continue," "will likely result," and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. A detailed discussion of these and other risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included in the section entitled "Risk Factors" (refer to Item 1A). LocatePlus Holdings Corporation (“LPHC” or the “Company”) undertakes no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Item 1 - Description of Business Overview LocatePLUS Holdings Corporation The Company owns and operates subsidiary companies that provide various types of public and private data to business and credentialed clients throughout the United States. The Company provides accounting, finance, legal, risk management, information technology, strategy analysis, sales and marketing, operations and management services in various forms to its subsidiary companies. LPHC, through itself and its wholly-owned subsidiaries LocatePLUS Corporation, Worldwide Information, Inc., Entersect Corporation, Dataphant, Inc., Metrigenics, Inc., and Employment Screening Profiles, Inc. d/b/a TruBackgrounds are business-to-business, business-to-government and business-to-consumer providers of public information via our proprietary data integration solutions. In 2010 LPHC developed and commenced implementation of a company and subsidiary wide restructuring plan including: - Reducing employee count by 36% (19 employees) in total among all of its subsidiaries and the holding company. - Consolidated accounting functions to its Beverly MA headquarters. - Commenced the deployment of new accounting systems for cash management & forecasting, budgeting & monthly reforecasting and Balance Sheet / P&L review. - Commenced an ISO 27000 series standard compliance plan to be deployed across all its subsidiaries. - Deployed risk management procedures and processes across all subsidiaries and continue to do so. - Commenced the process of deploying current technology platforms to reduce risk, downtime and costs at the holding company and subsidiary company level. - Working diligently and will continue to work with our data providers and debt holders to structure payment plans that the Company can meet within current cash flow. 1 Table of Contents The Company's Board of Directors and its senior management have developed a comprehensive strategic plan to enhance shareholder and stakeholder value. There are great obstacles and challenges ahead for the Company and its subsidiary companies on the accounting, finance, legal, operations, technical, sales and product delivery fronts.The Company works diligently with its subsidiary companies to acquire the best of market data; to enhance operating processes and procedures; to manage the payables, billing and cash flow hurdles; to develop sales and marketing strategies as well as hiring and training the sales staff; keeping the current technology platforms working and bringing them to current day technology standards as well as handling the public relation aspects of the many legal issues pending against the Company and its past management. LocatePLUS Corporation LocatePLUS Corporation provides web-based investigative search and background screening products for credentialed corporate, government and law enforcement clients as well as private investigators, legal professionals, bail bondsmen, collection and security agencies. The LocatePLUS flagship products – LocatePLUS Pay-per-click (PPC) and LP Police – empower businesses and government agencies with real-time web access to a wide range of public and proprietary databases to verify personally identifiable information on the US adult population. LocatePLUS Corporations provides access to information that includes credit header data, telephone numbers, address histories, dates of birth, social security numbers, civil and criminal records, corporation records, real property information and email addresses. LocatePLUS Corporation is an online provider of public information to credentialed users. These users include law enforcement, other government agencies, law firms, investigation companies, private investigators and insurance companies.Information is used by those users for various activities ranging from legal discovery to the detection of fraud and the prevention of crime and terrorism.Commercial businesses have increasingly availed themselves of our information services in connection with their identity validation and other business decisions. Our Target Markets and Screening of Users Our products are primarily marketed and sold to federal, state and local government agencies (including law enforcement agencies), private investigators, human resource professionals and the legal profession.Our products have been used in: · crime and terrorism investigation · detection of fraud · “skip tracing” · background checks · legal due diligence · Identity self-certification · Private security · Risk-management We require commercial customers to provide background information about their business need for data and about themselves, such as business licenses, bar admission cards or private investigator licenses.Individuals involved in law enforcement must provide similar evidence of their authority. To prevent the misuse of our data, we have adopted a three-tier security schema for our LocatePLUS Corporation products. With challenges in the industry relating to data access, we use a schema that restricts the most sensitive data.Our groups are classified in the following manner: 2 Table of Contents Level Industry Users Sample Datasets Available to Users I General Business Names, Addresses and Phone Numbers Past Residences, Neighbors and Affiliates Real Property II Private Investigators Insurance Attorneys/Law Firms Government Corporate Security Level I Data, plus: Liens and Judgments Drivers’ Records Certain Motor Vehicle Records III Law Enforcement Level I and II Data, plus: Comprehensive Criminal Records Restricted Motor Vehicle Records Certain Credit Reporting Data Entersect Corporation Entersect Corporation (aka Certifion Corporation), is a provider of web-based and off-line public information databases that allow investigative professionals to verify the authenticity of a subject’s background. Entersect’s products include Entersect Police Online (EPO) and Entersect HR. Entersect Police Online (EPO) delivers telephone and address information to empower local and state police as well as federal agents to conduct more thorough investigations resulting in swift actions in the field. Access to EPO is restricted to law enforcement agencies. Entersect HR provides tools for the recruiter, employer, and hiring consultant who are charged with the duty to screen candidates. We empower human resource professionals to make better, more informed decisions based on the verified backgrounds of potential and existing associates. Among other services Entersect HR can: · Positively Identify our clients candidate · Validate the SSN# · Determine if the candidate hasbeen involved in litigation, bankruptcy, or have tax liens · Scan for any criminal records or sex offender listings · Education Verification · Employment References We require commercial customers to provide background information about their business need for data and about themselves, such as business licenses, bar admission cards or private investigator licenses.Individuals involved in law enforcement must provide similar evidence of their authority. Entersect Police uses the exact same credentialing process as LocatePlus Corporation for their customers as it has the same type of customer base as LP Police. With respect to Entersect HR, there is currently no credentialing process in place. However, a credentialing process similar to the one used at LocatePlus Corporationis being developed for future deployment. Worldwide Information, Inc. Worldwide Information provides CD-ROM and DVD products for effectively identifying motor vehicle, driver’s license, harbor records and unlisted cell phone records. The company distributes software products containing statewide motor vehicle records that provide identity validation services to law enforcement, law offices and other accredited businesses. 3 Table of Contents Worldwide’s search products increase the success rate of identifying or locating critical persons when only a minimal amount of information is available. The ability to search partial data is a valuable tool in circumstances in which incomplete information is available, as is often the case in criminal investigations. Unlike web-based search products, Worldwide’s CD/DVD-based software can be accessed from anywhere without the need for an internet connection or phone signal. Worldwide products are useful in solving police cases involving missing persons associated with partial vehicle information. Worldwide uses the exact same credentialing process as LocatePlus Corporation for their customers.Worldwide has a similar customer base with respect to levels II and III, but is a little different with respect to tier I. Worldwide only sells to certain types of businesses in tier I , such as towing companies and asset recovery companies. Dataphant, Inc. Dataphant is a provider of information on land andmobilephone numbers in the United States. Dataphant leverages a proprietary process to gather and analyze phone numbers from mobile and landline sources and map those numbers to phone owners and addresses. Dataphant phone information is used by credentialed investigative and law enforcement customers throughout the U.S and Canada. The information is available to all business and consumer markets, but the primary markets for this information remains in the government and law enforcement arena. Metrigenics, Inc. Metrigenics was formed to develop new ways to integrate biometrics with data.In March, 2009, management made the decision to suspend funding of this subsidiary which consisted primarily of research and development costs, and is presently exploring strategic options with respect to this entity. Employment Screening Profiles, Inc. (d/b/a TruBackgrounds) Employment Screening Profiles, Inc. (d/b/a TruBackgrounds) develops and markets integrated, customized, web-enabled background verification solutions designed to aid in the verification, applicant management and human resource collaboration processes. The company serves large and small businesses with systems and information that enable better decisions and reduced costs via automation of the screening process. TruBackgrounds products empower clients to reduce risk, cost and workload while improving productivity by delivering accurate, timely nationwide background information right to the desktop. Designed to utilize the latest Internet technologies, TruBackgrounds products are easy-to-use, secure, reliable and industry standards compliant. Solutions are sold to all businesses that are in need of background screening products, including education and employment verification, criminal and civil records, motor vehicle records, SSN verifications, and professional license checks. With respect to Employment Screening Profiles, Inc. (d/b/a TruBackgrounds), there is currently no credentialing process in place. However, a credentialing process similar to the one utilized in LocatePlus Corporationis being developed for future deployment. On September 24, 2009 the Company acquired all the stock of Employment Screening Profiles, Inc.(ESP)(d/b/a TruBackgrounds), a Florida corporation (“TruBackgrounds”), located in Oldsmar, Florida. TruBackgrounds serves large and small businesses with systems and information designed to enable intelligent decisions and reduce costs through automation. TruBackgrounds will continue to be operated as a wholly-owned subsidiary of the Company and will collaborate in providing enhanced service capability to the Company’s customers. The following table summarizes the consideration paid for Employment Screening Profiles, Inc. (d/b/a TruBackgrounds), and the amounts of the assets acquired and liabilities assumedon the acquisition date. 4 Table of Contents Consideration Equity Instruments (9,000,000 common shares of LocatePlus Holdings) Fair value of total consideration transferred Recognized amounts of identifiable assets acquired and liabilities assumed Financial assets Property, plant, and equipment $ 40,837 Note Payable Financial liabilities Total identifiable net assets $ (98,413) Goodwill $ 998,413 $ 900,000 The fair value of the 9,000,000 shares of Common Stock of the Company paid for ESP (TruBackgrounds) ($900,000) was determined on the basis of the closing market price of the Company’s Common Stock on the acquisition date. The goodwill of $998,413 arising from the acquisition consists largely of the synergies expected from combining the operations of the Company and TruBackgrounds. All of the goodwill was assigned to TruBackgrounds. The fair value of the financial assets acquired includes accounts receivable with a fair value of $13,628 and prepaid expenses of $950. The amount of TruBackgrounds’ revenue and earnings included in the Company’s consolidated income statement for the quarter ended December 31, 2009, and the revenue and earnings of the combined entity had the acquisition date been January 1, 2009 or January 1, 2008, are as follows: Revenue
